UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-02633 FIRST VARIABLE RATE FUND FOR GOVERNMENT INCOME (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: December 31 Date of reporting period: Six months ended June 30, 2013 Item 1. Report to Stockholders. [Calvert First Government Money Market Fund Semi-Annual Report to Shareholders] Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com. If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If you’re new to online account access, click on Login/Register to open an online account. Once you’re in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. Dear Shareholder: More than 35 years ago, Calvert’s founders launched the First Variable Rate Fund for Government Income . It was not only Calvert’s first mutual fund, but also the first variable-rate, government money market fund in the United States. The Fund used an innovative mix of securities to provide shareholders with attractive yields and a strong measure of safety. Given that legacy, the decision to recommend a merger of Calvert Tax-Free Reserves Money Market Portfolio, Calvert First Government Money Market Fund, and two other money-market funds into Calvert Ultra-Short Income Fund was not an easy one. Our investment team had many discussions before making the proposal to your fund’s board of directors. But we can’t escape the fact that the money-market fund environment today is dramatically different now. Changed Environment for Money Market Funds Back in June 1976, when we launched our first money market fund, the effective federal funds rate was 5.48%. In June 2013, it was just 0.09%. And it hasn’t been above 1% since September 2008. 1 For almost five years, the Federal Reserve’s near-zero interest rate policy has barely kept money market fund returns in positive territory. It’s unclear how long the Federal Reserve will continue this policy of very low short-term rates. Furthermore, new regulations could soon be changing the very nature of money market funds. The Securities and Exchange Commission (SEC) is evaluating rules that would limit the amount an investor can redeem during times of “financial market stress” and require money market funds to trade at a fluctuat-ing net asset value (NAV), as stock and bond mutual funds do. Both would undermine the very reasons many investors choose money market funds—a reliably stable (though not guaranteed) NAV with fast and certain access to their money when they need it. The Proposed Merger By this time, you should have received a letter and proxy statement providing the details of the proposed merger. As a shareholder, your voice is important to us, and a meeting to vote on the proposal will occur on September 20, 2013, in Bethesda, Maryland. If you have already voted your proxy ballot, thank you. If not, please take a moment now to vote at https://www.proxy-direct.com/ cal-24814 or call 1-800-337-3503. Your vote now will help save the Fund the expense of additional proxy solicitation (if needed) to obtain a quorum. We’ve proposed merging each of Calvert’s money market funds, including First Government Money Market Fund, into Calvert Ultra-Short Income Fund www.calvert.com CALVERT FIRST GOVERNMENT MONEY MARKET FUND SEMI-ANNUAL REPORT (UNAUDITED) 4 because its investment strategy and risk profile is most similar to a money market fund. It is important to note, however, that Calvert Ultra-Short Income fund is not a money market fund and involves some additional risk. The most important difference is that Calvert Ultra-Short Income Fund has a floating NAV, so the value of your investment will fluctuate. Although very short-term fixed-income securities do come with additional risk compared with cash investments, they have the potential to earn higher returns and should make your money work harder in a low-yield environment. Historically, Calvert Ultra-Short Income Fund has delivered higher returns and lower risk relative to comparable funds and currently has a five-star overall Morning-star rating. 2 We recommend consulting your financial advisor if you have any questions about the suitability of Calvert Ultra-Short Income Fund in your overall portfolio. If you have any questions about the merger itself, we welcome your calls at 800.368.2745. If the mergers are approved by shareholders, this will be your last shareholder report for the Fund. We thank you for entrusting your moneymarket assets to Calvert and we look forward to the opportunity to serve you as a shareholder in other Calvert funds. Barbara J. Krumsiek President and CEO Calvert Investments, Inc.
